Citation Nr: 0621882	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  05-37 826	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for nerve damage to 
the bilateral lower extremities secondary to the service-
connected low back disability, to include whether service 
connection is warranted as secondary to a service-connected 
disability.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 




INTRODUCTION

The veteran served on active duty from August 1960 to October 
1960 and from November 1961 to November 1962.        

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision of the 
Waco, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which denied entitlement to service connection 
for nerve damage of the bilateral lower extremities as 
secondary to the service-connected degenerative joint disease 
at L3-L4.  

Review of the record reveals that service connection for 
peripheral neuropathy of the upper and lower extremities was 
denied on a direct basis in August 1998.  The veteran 
appealed this decision.  In an August 2003 Board decision, 
the Board denied entitlement to service connection for 
peripheral neuropathy on a direct and secondary basis.  This 
decision is final.  38 U.S.C.A. § 7104 (West 2002).  

The question arises as to whether the veteran's claim for 
service connection for nerve damage of the lower extremities 
as secondary to his service-connected lumbar spine disability 
is a claim separate and distinct from the claim previously 
and finally denied by the Board in August 2003.  In Ashford 
v. Brown, 10 Vet. App. 120, 123 (1997), the United States 
Court of Appeals for Veterans Claims (Court) addressed 
whether a new claim had been submitted when, after denial of 
service connection for a claimed lung disorder, the veteran 
added asbestos exposure as a possible etiology.  The Court 
held that basing a claim for service connection on a new 
theory of etiology does not constitute a new claim.  Ashford, 
10 Vet. App. at 123.  

In the current appeal, the Board finds that the claim for 
service connection for nerve damage of the bilateral lower 
extremities as secondary to the lumbar spine disability is 
the same claim that was adjudicated in the August 2003 Board 
decision.  The veteran is asserting a new etiological theory 
for entitlement to service connection for nerve damage of the 
lower extremities and this does not amount to a new claim.  
See Ashford, supra.  The veteran is not presenting evidence 
of a new diagnosis; the medical evidence shows that the nerve 
damage of the lower extremities is diagnosed as peripheral 
neuropathy.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996) (new diagnosis constitutes a basis for new claim on the 
merits, whereas newly suggested etiology for old diagnosis 
warrants analysis on a new and material evidence basis).  
Thus, the Board recharacterized the issue on appeal as shown 
above.  

The Board is required to first consider whether new and 
material evidence had been presented before the merits of 
claim can be considered; and the Board can make an initial 
determination as to whether evidence is "new and material."  
See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The 
Board's decision is favorable to the veteran on the new and 
material evidence issue.  As such, the Board's consideration 
of the issue of whether new and material evidence has been 
presented in the first instance does not prejudice the 
veteran.  Bernard v. Brown, 4 Vet. App. 384 (1993). 

In a September 2004 rating decision, a 40 percent rating was 
assigned to the service-connected degenerative joint disease 
at L3-L4. The veteran was notified of this decision and in 
June 2005, he filed a notice of disagreement.  A statement of 
the case was issued in July 2005.  However, in a July 2005 
statement, the veteran indicated that he wanted to cancel the 
appeal for an increased rating for the lumbar spine 
disability.  Therefore, the appeal of this issue has been 
properly withdrawn and is no longer before the Board.  See 
38 C.F.R. § 20.204 (2005). 

In June 2006, a motion to advance this case on the Board's 
docket was granted under the authority of 38 U.S.C.A. 
§ 7102(a) (West 2002) and 38 C.F.R. § 20.900(c) (2005). 




FINDINGS OF FACT

1.  Evidence received since the August 2003 Board decision is 
not cumulative or redundant; and by itself or in connection 
with the evidence previously assembled, relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
for service connection for nerve damage of the lower 
extremities as secondary to the service-connected lumbar 
spine disability.      

2.  The nerve damage of the bilateral lower extremities, 
diagnosed as peripheral neuropathy, is not caused or 
aggravated by the service-connected lumbar spine disability 
and the competent evidence establishes that the peripheral 
neuropathy is due to the nonservice-connected diabetes 
mellitus and a history of alcohol abuse.    


CONCLUSIONS OF LAW

1.  Evidence added to the record since the August 2003 Board 
decision is new and material; thus, the claim of entitlement 
to service connection for nerve damage of the lower 
extremities as secondary to the service-connected lumbar 
spine disability is reopened.  38 U.S.C.A. §§ 5108, 7105 
(West 2002); 38 C.F.R. §§ 3.156, 20.1103 (2005). 

2.  Nerve damage of the lower extremities, diagnosed as 
peripheral neuropathy, is not proximately due to or the 
result of a service connected disability.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matters: Duty to Notify and Duty to Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  Pelegrini v. Principi, 18 Vet. App. 112 
(2004).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. 
Cir. 2006) (the United States Court of Appeals for the 
Federal Circuit stated that the purpose of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is to require that the VA 
provide affirmative notification to the claimant prior to the 
initial decision in the case as to the evidence that is 
needed and who shall be responsible for providing it.).  

The claim to reopen now before the Board were received at the 
RO in January 2005.  The regulatory amendments became 
effective November 9, 2000, except for the amendment to 38 
C.F.R. § 3.156(a), definition of new and material evidence, 
which became effective August 29, 2001.  In this case, the 
revised provisions of 38 C.F.R. § 3.156(a) are applicable.  

The Court has concluded that the VCAA was not applicable 
where further assistance would not aid the appellant in 
substantiating his claim.  Wensch v. Principi, 15 Vet App 362 
(2001); see 38 U.S.C.A. § 5103A(a)(2) (Secretary not required 
to provide assistance "if no reasonable possibility exists 
that such assistance would aid in substantiating the 
claim").  Regarding the application to reopen the claim for 
service connection for nerve damage of the lower extremities, 
in view of the Board's favorable decision to reopen the 
claim, further assistance is unnecessary to aid the veteran 
in substantiating the claim to reopen.    

Regarding the claim for service connection, the Board 
concludes that the veteran has been afforded appropriate 
notice under the VCAA.  The RO provided a VCAA notice letter 
to the veteran in January 2005, prior to the initial 
adjudication of the claim in March 2005.  The letter notified 
the veteran of what information and evidence must be 
submitted to substantiate the claim, as well as what 
information and evidence must be provided by the veteran and 
what information and evidence would be obtained by VA.  He 
was also told to inform VA of any additional information or 
evidence that VA should have, and was told to submit evidence 
in support of his claim to the RO.  The content of this 
letter complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b).    

The Court in Dingess/Hartman holds that the VCAA notice 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) 
apply to all five elements of a "service connection" claim.  
As previously defined by the courts, those five elements 
include:  (1) veteran status; (2) existence of a disability; 
(3) a connection between the veteran's service and the 
disability; (4) degree of disability; and (5) effective date 
of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for secondary service connection, but 
he was not provided with notice of the type of evidence 
necessary to establish a disability rating or effective date 
for the disability(ies) on appeal.  Despite the inadequate 
notice provided to the veteran on these latter two elements, 
the Board finds no prejudice to the veteran in proceeding 
with the issuance of a final decision.  In that regard, as 
the Board concludes below that the claim for secondary 
service connection is being denied, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  The record fails to show 
prejudicial error as to timing or content of the VCAA notice.    

The Board finds that the duty to assist has been met.  VA 
treatment records from the Temple, Waco, and Austin VA 
medical facilities dated from 1963 to August 2005 were 
obtained and associated with the claims file.  The RO also 
searched for the veteran's VA treatment records from the 
Fayetteville VA medical facility.  The veteran's Social 
Security Administration records were obtained and are 
associated with the claims folder.  The veteran was afforded 
a VA examination in March 2005 to determine the etiology of 
the peripheral neuropathy.  There is no identified relevant 
evidence that has not been accounted for.  

Under the circumstances, the Board finds that there is no 
reasonable possibility that further assistance would aid the 
veteran in substantiating his claim.  Hence, no further 
notice or assistance to the veteran is required to fulfill 
VA's duty to assist him in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).

Legal Criteria

Service Connection

Service connection is granted for disability that is the 
result of disease or injury during active service.  
38 U.S.C.A. §§ 1110,1131.  Generally, in order to prove 
service connection, there must be (1) medical evidence of a 
current disability, (2) medical evidence, or in certain 
circumstances lay testimony, of in- service incurrence or 
aggravation of an injury or disease, and (3) medical evidence 
of a nexus, or link, between the current disability and the 
in-service disease or injury.  See, e.g., Hickson v. West, 12 
Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 
346 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Disability that is proximately due to or the result of a 
service-connected disease or injury will be service connected 
as well.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. 
§ 3.310(a).  Secondary service connection is also granted 
where a service connected disability aggravates a nonservice 
connected disability.  Allen v. Brown, 7 Vet App 439 (1995).

New and Material Evidence

Rating actions from which an appeal is not perfected become 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  The 
governing regulations provide that an appeal consists of a 
timely filed notice of disagreement in writing and, after a 
statement of the case has been furnished, a timely filed 
substantive appeal.  38 C.F.R. § 20.200 (2005). 

A final decision cannot be reopened unless new and material 
evidence is presented.  Pursuant to 38 U.S.C.A. § 5108.  The 
Secretary must reopen a finally disallowed claim when new and 
material evidence is presented or secured with respect to 
that claim.  Knightly v. Brown, 6 Vet. App. 200 (1994).

For claims filed on and after August 29, 2001, new evidence 
means existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2005).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996). 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992). 

Analysis

New and Material Evidence

In an August 2003 Board decision, the Board denied the claim 
for entitlement to service connection for peripheral 
neuropathy on a direct and secondary basis.  The Board 
determined that there was no medical evidence relating the 
veteran's current peripheral neuropathy to active duty 
service and that the veteran did not have a service-connected 
disability so therefore the peripheral neuropathy was not 
proximately due to or caused by a service-connected 
disability.  The veteran did not appeal this decision, and it 
became final.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.1103.  

In order to reopen this claim, new and material evidence must 
be submitted.  38 U.S.C.A. § 5018; 38 C.F.R. § 3.156.  

In January 2005, the veteran filed a claim for nerve damage 
of the lower extremities as secondary to the service-
connected lumbar spine disability.  As discussed above, the 
Board has interpreted this claim as a claim to reopen.  The 
evidence submitted since the August 2003 Board decision 
includes VA treatment records dated from June 1998 to May 
2006, and a VA examination report dated in March 2005.  

The March 2005 VA examination report indicates that the 
peripheral neuropathy is due to the diabetes mellitus.  The 
evidence is new because it had not been previously submitted 
to agency decisionmakers, and is neither cumulative nor 
redundant.  This evidence is material because it relates to 
an unestablished fact necessary to substantiate the claim.  
This evidence relates to the etiology of the claimed 
disability.  The claimant does not have to demonstrate that 
the new evidence would probably change the outcome of the 
prior denial.  Rather, it is important that there be a 
complete record upon which the claim can be evaluated, and 
some new evidence may contribute to a more complete picture 
of the circumstances surrounding the origin of a claimant's 
injury or disability.  Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998).  Thus, this evidence is new and material, 
and the claim is reopened.

Service Connection

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
nerve damage of the bilateral lower extremities secondary to 
the service-connected lumbar spine disability.  The veteran 
asserts that he has nerve damage of the lower extremities due 
to the service-connected lumbar spine disability.  Service 
connection for a lumbosacral spine disability was granted in 
September 2003.  In September 2004, the disability was 
characterized as degenerative joint disease at L3-L4 with a 
history of lumbosacral strain.  

The competent evidence of record establishes that the veteran 
has a current diagnosis of nerve damage of the bilateral 
lower extremities.  The March 2005 VA examination report 
reflects a diagnosis of peripheral neuropathy; there was no 
other diagnosis of a neurological disorder of the lower 
extremities.  Thus, the criterion of a current disability is 
met.

However, there is no competent evidence which medically links 
the nerve damage of the lower extremities, diagnosed as 
peripheral neuropathy, to a service-connected disability.  In 
fact, the competent evidence of record establishes that the 
peripheral neuropathy is due to the veteran's history of 
alcohol abuse and diabetes mellitus.  

The medical evidence of record shows that in August 1992, 
probable alcoholic neuropathy was diagnosed.  It was noted 
that the decreased sensation in the right lower foot and 
increased deep tendon reflexes with 2 beat clonus were 
probably related to the veteran's strong history of 
alcoholism in the past.  VA treatment records show that in 
1995, the veteran had complaints of his left leg giving way.  
The assessment was possible neuralgia.  In April 1997, 
peripheral neuropathy was diagnosed.  The April 1997 VA 
treatment record notes that the veteran had complaints of 
numbness in the feet.  Thoracic outlet syndrome with 
peripheral neuropathy was diagnosed.  A December 1997 VA 
neurology consultation record indicates that the veteran had 
complaints of numbness in the legs, from the groin down, 
since 1992.  The diagnosis included history of ethanol abuse 
and distal sensory loss suggestive of peripheral neuropathy.  
It was noted that not all features in the exam necessarily 
fit this diagnosis.  An April 1998 VA neurological consult 
note indicates that the electromyography of the left leg 
showed peripheral neuropathy but no evidence of an active 
radiculopathy.  A May 1998 VA treatment record notes that the 
diagnosis was numbness in the right leg that seemed to be 
produced by compression of the right femoral nerve when the 
patient bends over.  The examiner noted that the symptoms did 
not seem to be due to a root compression because the symptoms 
did not appear when the veteran was walking or doing 
something.  An October 1998 VA treatment record indicates 
that the veteran had symptoms consistent with radiculopathy 
in the right leg; the computed tomography (CT) scan showed no 
herniated nucleus pulpous.  It was also noted that the 
veteran had chronic burning pains of both feet consistent 
with neuropathy possibly from a history of alcohol.  An April 
2002 VA treatment record notes that the veteran had 
peripheral neuropathy since 1992.   

The veteran was afforded a VA examination in March 2005 to 
determine the etiology of the peripheral neuropathy.  The 
examiner reviewed the claims folder and examined the veteran.  
The examiner concluded that the veteran had peripheral 
neuropathy secondary to diabetes.  The VA opinion was based 
upon physical examination of the veteran and a review of the 
claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000).  In short, the probative medical evidence of record 
establishes that the veteran's current peripheral neuropathy 
is not related to a service-connected lumbar spine 
disability.  The Board notes that the VA treatment records 
show that the veteran has diabetes mellitus type II and a 
claim for service connection for diabetes mellitus was denied 
in the August 2003 Board decision.    

There is simply no competent evidence in the record showing, 
or even suggesting, that the peripheral neuropathy of the 
bilateral lower extremities is caused or aggravated by the 
service-connected lumbar spine disability.  

The Board acknowledges the veteran's belief that his 
peripheral neuropathy of the lower extremities is caused by 
the service-connected lumbar spine disability.  However, his 
statements are not considered competent evidence sufficient 
to establish any such relationship.  Medical diagnosis and 
causation involve questions that are beyond the range of 
common experience and common knowledge and require the 
special knowledge and experience of a trained physician.  
Because the veteran is not shown, nor has he claimed, to be a 
medical professional, he is not competent to opine that his 
peripheral neuropathy is causally related to his service-
connected lumbar spine disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  The veteran has not submitted any 
medical evidence which supports his contentions.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
service connection for nerve damage of the bilateral lower 
extremities as secondary to the service-connected lumbar 
spine disability must be denied.  The Board considered the 
applicability of "benefit of the doubt" doctrine, however, 
the record does not demonstrate an approximate balance of 
positive and negative evidence as to warrant the resolution 
of these matters on that basis.  38 U.S.C.A. § 5107(b). 


ORDER

New and material evidence having been received, the claim for 
service connection for nerve damage of the bilateral lower 
extremities to include peripheral neuropathy as secondary to 
the service-connected lumbar spine disability is reopened and 
the appeal is granted to that extent.  

Entitlement to service connection for nerve damage of the 
bilateral lower extremities to include peripheral neuropathy 
as secondary to the service-connected lumbar spine disability 
is denied. 



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


